


Exhibit 10.98

 

SEPARATION AGREEMENT AND RELEASE

 

1.                                      PARTIES.  The parties to this Separation
Agreement and Release (“Agreement”) are Richard R. Wheeler (“Employee”) and
Clean Energy (“Company”).

 

2.                                      END OF EMPLOYMENT:

 

2.1                               By entering into this Agreement, the Company
accepts Employee’s resignation and Employee acknowledges that his employment
with Company will cease effective November 3, 2014.

 

2.2                               Employee and Company desire to provide for an
amicable departure and resolution of any potential disputes.

 

3.                                      COMPANY PROMISES.  In consideration of
the promises contained in this Agreement, Company agrees as follows:

 

3.1                               Company will pay Employee a gross payment of
$550,000, subject to normal withholdings, payable as a W2 payment within 7 days
following the Effective Date of this Agreement, as defined in paragraph 5.7
herein.

 

3.2                               Company, its parent company, Clean Energy
Fuels Corp., and any or all divisions, subsidiaries and successors of the
Company (collectively, “Company Releasors”) hereby generally waives, releases
and forever discharges Employee from any and all claims, causes of action,
damages or costs of any type the Company Releasors may have, prior to the
Effective Date, against Employee arising from or in any way connected with
Employee’s employment relationship with Company, any actions during that
relationship, or the termination of that relationship.

 

4.                                      EMPLOYEE PROMISES.  In consideration for
the promises contained in this Agreement, Employee agrees as follows:

 

4.1                               Employee hereby generally waives, releases and
forever discharges the Company, its parent company, Clean Energy Fuels Corp.,
and any or all divisions, subsidiaries, officers, directors, agents, employees,
affiliates and successors of the Company (hereinafter collectively “the
Releasees”), from any and all claims, causes of action, damages or costs of any
type Employee may have, prior to the Effective Date, against the Releasees
arising from or in any way connected with Employee’s employment relationship
with Company, any actions during that relationship, or the termination of that
relationship.  Employee understands and agrees that Employee is waiving any and
all rights Employee may now have, or has ever had, to pursue against any of the
Releasees any and all remedies available to Employee under any
employment-related causes of action, including without limitation, claims of
wrongful discharge; breach of contract, whether oral or written, express or
implied; breach of any employment agreement, including, but not limited to, the
Amended and Restated Employment Agreement, dated as of December 31, 2008, the
First Amendment to Amended and Restated Employment Agreement,

 

1

--------------------------------------------------------------------------------


 

dated as of February 17, 2012, and the Second Amendment to Amended And Restated
Employment Agreement, dated as of December 12, 2012, breach of any covenant of
good faith and fair dealing, whether express or implied; misrepresentation;
fraud; deceit; any form of negligence; violation of public policy; defamation;
discrimination; personal injury; physical injury; negligent or intentional
infliction of emotional distress; claims under Title VII of the Civil Rights Act
of 1964, as amended; the Worker Adjustment and Retraining Notification Act; the
Americans With Disabilities Act; the Federal Rehabilitation Act; the Family and
Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended; the Equal Pay Act of 1963; the California Fair Employment and Housing
Act; the Fair Labor Standards Act; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. § 621, et seq.; and any other federal, state or local laws
and regulations relating to employment, conditions of employment (including wage
and hour laws) and/or employment discrimination.

 

4.2                               Employee further understands and agrees that
the waiver and release set forth in paragraph 4.1 applies to any and all claims,
liabilities and causes of action, of every nature, kind and description, whether
known or unknown, in law, equity or otherwise, which have arisen, occurred or
existed at any time prior to the signing of this Agreement, including, without
limitation, any and all claims, liabilities and causes of action arising out of
or relating to Employee’s employment with the Company or the cessation of that
employment.

 

4.3                               Employee has not suffered nor aggravated any
known on-the-job injuries for which Employee has not already filed a claim.

 

4.4                               Employee certifies that he will not keep in
his possession or under his control any specifications, formulae, notes,
reports, proposals, correspondence, customer lists, sales bulletins, pricing
information, planning documents, or copies of them, or any other property of
Company.

 

4.5                               Employee acknowledges that due to the position
Employee has occupied and the responsibilities Employee has had at the Company,
Employee has received confidential information concerning Company’s products,
procedures, customers, sales, prices, contracts, business model, pricing model,
research sites, customer identities, strategic alliances, and the like. 
Employee hereby promises and agrees that, unless compelled by legal process,
Employee will not disclose to others and will keep confidential all information
Employee has received while employed by the Company concerning Company’s
products and procedures, the identities of Company’s customers, Company’s sales,
Company’s prices, the terms of any of Company’s contracts with third parties,
and the like.  Employee agrees that a violation by him of the foregoing
obligation to maintain the confidentiality of Company’s confidential information
will constitute a material breach of this Agreement.

 

4.6                               Employee agrees that Company has no
obligations to him other than as set forth in this Agreement.  Employee agrees
that Company has provided Employee a final paycheck for an amount equal to all
amounts owed for wages, bonuses, vacation or any other form of compensation.  By
Employee’s signature below, Employee acknowledges that the amount paid as
consideration for this Agreement is not wages owing to Employee.

 

4.7                               Employee agrees that this Agreement is the
result of compromise of

 

2

--------------------------------------------------------------------------------


 

any potentially disputed claims and that nothing in this Agreement shall be
construed as an admission of liability of any kind by Company to Employee.

 

4.8                               The parties and their agents agree that the
terms and amount of this Agreement are confidential.  Employee and his agents
agree not to disclose the terms and amount of this settlement, except for tax
purposes and pursuant to court order.  However, Employee may disclose the terms
and amount of this Agreement to his attorney and immediate family so long as
they agree to keep the terms of the Agreement confidential.

 

4.9                               Employee agrees that Company has no legal or
contractual obligation to hire him at any time in the future.

 

4.10                        Other than as stated in this Agreement, Employee
agrees that no promise or inducement has been offered for this Agreement.

 

4.11                        The waiver and release set forth in paragraph 4.1
applies to claims of which the Employee does not currently have knowledge and
Employee specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of the State of California which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in her favor at the time of executing the release, which if
known by her must have materially affected her settlement with the debtor.

 

Employee agrees that he has read this Agreement, including the waiver of
California Civil Code section 1542, and has had the opportunity to choose
whether to consult counsel about the Agreement and specifically about the waiver
of section 1542, and that he understands the Agreement and the section 1542
waiver, and so freely and knowingly enters into this Agreement, and waives his
rights under said section 1542.

 

5.                                      MISCELLANEOUS.

 

5.1                               This Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California.

 

5.2                               This Agreement is the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous oral and written agreements and discussions.  This Agreement
may be amended only by an agreement in writing.

 

5.3                               This Agreement is binding upon and shall inure
to the benefit of the parties hereof, their respective agents, employees,
representatives, officers, directors, divisions, subsidiaries, affiliates,
parent company, assigns, heirs, partners, successors in interest and
shareholders.

 

5.4                               Employee agrees that he has read this
Agreement and has had the opportunity to ask questions, seek counsel and time to
consider the terms of the Agreement.

 

3

--------------------------------------------------------------------------------


 

Employee has freely and voluntarily entered into this Agreement.

 

5.5                               ADEA RELEASE:  Employee understands and agrees
that the release of claims contained in this Agreement includes any and all
claims under the Age Discrimination in Employment Act, as amended, 29 U.S.C. §
621, et seq. (“ADEA”). Employee represents that he is competent to enter into
this Agreement and has no physical or mental impairment that has interfered with
his ability to read and understand the meaning of this Agreement or its terms,
and that no type of coercion has been exerted over him.  Employee understands
that, by entering into this Agreement, he does not waive rights or claims that
may arise after the date of his execution of this Agreement, including without
limitation any rights or claims that he may have to secure enforcement of the
terms and conditions of this Agreement.  Employee agrees and acknowledges that
the consideration provided to him under this Agreement is in addition to
anything of value to which he is already entitled.  The Company hereby advises
Employee to consult with an attorney prior to executing this Agreement. Employee
acknowledges that he was informed that he had at least twenty-one (21) days in
which to review and consider this Agreement, as well as the information required
by ADEA.  Nothing in this Agreement shall prevent Employee (or his attorneys)
from (i) commencing an action or proceeding to enforce this Agreement or
(ii) exercising Employee’s right under the Older Workers Benefit Protection Act
of 1990 to challenge the validity of the waiver of ADEA claims in this
Agreement.

 

5.6                               Employee understands that after executing this
Agreement, Employee has the right to revoke it within seven (7) days after
Employee’s execution of it.  Employee understands that this Agreement will not
become effective and enforceable unless the seven-day revocation period passes
and Employee does not revoke the Agreement in writing.  Employee understands
that this Agreement may not be revoked after the seven (7) day revocation period
has passed.  Employee understands that any revocation of this Agreement must be
made in writing and delivered to Mitchell W. Pratt, Chief Operating Officer,
Clean Energy, 4675 MacArthur Court, Suite 800, Newport Beach, CA 92660, not
later than midnight on the seventh day following execution of this Agreement by
Employee.  If Employee revokes this Agreement under this paragraph, the
Agreement shall not be effective or enforceable and Employee will not receive
the benefits described in paragraph 3.1 herein.

 

5.7                               This Agreement shall become effective and
binding upon the Parties at 12:01 a.m. on the eighth day after it is signed by
the Employee, so long as the Employee has not revoked the Agreement pursuant to
the conditions set forth in above in paragraph 5.6 (“Effective Date”).

 

5.8                               Should a court of competent jurisdiction enter
a final judgment holding void or unenforceable any portion, word, clause,
phrase, sentence or paragraph of this Agreement, such portion shall be
considered independent and severable from the remainder, the validity of which
shall remain unaffected.

 

[Remainder of Page Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

5.9                               This Agreement may be signed in counterparts
and said counterparts shall be treated as though signed as one document.

 

 

Dated: November 3, 2014

/s/ Richard R. Wheeler

 

Richard R. Wheeler

 

 

 

 

Dated: November 3, 2014

Clean Energy

 

 

 

 

 

/s/ Andrew J. Littlefair

 

Andrew J. Littlefair

 

President and Chief Executive Officer

 

5

--------------------------------------------------------------------------------
